Citation Nr: 1615475	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for a perforated left tympanic membrane with residual scarring on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1946 to November 1947.

This matter comes before the Board of Veterans' Appeals (the Board) from a June 2008 rating decision of a VA Special Processing Unit (Tiger Team) at the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the claim remains with the Agency of Original Jurisdiction (AOJ) in Detroit, Michigan.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

In an April 2015 decision, the Board denied the Veteran's claim for a compensable schedular rating for a perforated tympanic membrane, and remanded the Veteran's claim for an extraschedular evaluation.  The AOJ complied with the remand directives and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

In its April 2015 decision, the Board referred the Veteran's petition to reopen the previously denied claim of entitlement to Meniere's disease, which it found had been raised by the record in a June 2014 statement.  Although the record contains a January 2016 memorandum indicating the issue had been referred to the AOJ, it does not appear that any further action has been taken on that matter.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The established schedular criteria to evaluate the Veteran's perforated left tympanic membrane with residual scarring do not contemplate his symptoms of pain, sensations of popping and pressure, intermittent drainage, and dizziness.

2.  The Veteran's reports of restricted job opportunities in past years due to avoidance of heights, precaution when swimming or flying, pain in his ears while flying, and discomfort do not result in marked interference with employment or frequent periods of hospitalization; nor do they present a disability picture similar in nature or severity to marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for entitlement to an extraschedular evaluation for perforated left tympanic membrane with residual scarring have not been met or approximated at this time.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Codes 6211 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

In April 2015 the Board remanded the Veteran's claim for further development, instructing the AOJ to refer the Veteran's claim to the Director, Compensation Service, for consideration of the assignment of an extraschedular evaluation.  The AOJ referred the Veteran's claim, and a response from the Acting Director of the Compensation Service was received in February 2016.  In light of the foregoing, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for a higher initial disability rating for the Veteran's service-connected perforated left tympanic membrane arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The AOJ provided the Veteran VA examinations in April 2008 and December 2008.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board notes that in a March 2015 statement, the Veteran's representative argued that the medical evidence of record was "stale," and that the case was not ripe for appellate review.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  Moreover, the evidence of record does not suggest there has been a material change in the Veteran's perforated left tympanic membrane since his last examination.  Thus, a remand for a contemporaneous examination is not warranted.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Factual Background

The June 2008 rating decision granted entitlement to service connection for the perforated left tympanic membrane and assigned a noncompensable initial disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6211 (2015).  In its April 2015 decision, the Board denied the Veteran's claim for an increased schedular rating, as a noncompensable (zero) percent disability rating is the maximum rating for perforation of the tympanic membrane under Diagnostic Code 6211.  Id.

The medical evidence of record shows that the Veteran has a perforated left tympanic membrane and has experienced popping, pain, hearing loss, tinnitus, occasional leakage, and occasional dizziness with unsteady gait.  See April 2008 and December 2008 VA Examination Reports.  The December 2008 VA examiner noted the membrane had residual scarring but that the perforation had healed.  The Veteran is already receiving appropriate compensation for hearing loss and tinnitus through separate evaluations, and his petition to reopen a claim for Meniere's disease is being referred back to the AOJ.  To award an additional rating under any of these diagnostic codes would thus amount to impermissible pyramiding.  See C.F.R. § 4.14 (2015) (noting that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).

In addition, there is no evidence of chronic nonsuppurative otitis media with effusion (serous otitis media), otosclerosis, loss of auricle, malignant neoplasm of the ear, or benign neoplasm of the ear.  Id; see also 38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201, 6202, 6205, 6207, 6208, and 6209 (2015).  With respect to Diagnostic Code 6210, pertaining to chronic otitis externa, although the December 2008 examiner noted a history of discharge of the left ear and pruritus, the examiner stated that there was no history of ear infection and did not indicate that the Veteran's left ear exhibited swelling or required frequent and prolonged treatment.  Id., Diagnostic Code 6210 (2015).  As such, these diagnostic codes are inapplicable.  See Butts v. Brown, 5 Vet. App. 532 (1993) (stating that choice of diagnostic code should be upheld if it is supported by explanation and evidence).

In the April 2015 decision, the Board referred the Veteran's claim to the Director of the Compensation service for consideration of an extraschedular evaluation.  In a February 2016 advisory opinion, the Acting Director of the Compensation Service found that the totality of the evidence did not support or warrant the assignment of an extraschedular rating.  The Director noted that the Veteran was not service-connected for Meniere's disease, which could provide for the assignment of a higher rating, and that other ear diseases were identified and appropriately evaluated under the rating schedule.  The Director also observed that frequent hospitalizations or marked interference were not shown by the evidence.  As the Director has considered the matter in the first instance, the Board now has jurisdiction to consider the merits of the claim.  The Board is not bound by the determination of the Director.  Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see also, Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The combined-effect analysis is encompassed within the first Thun element.  See Yancy v. McDonald, 27 Vet.App. 484, 496 (2016).
 
The rating criteria for a perforated tympanic membrane specify that such a disability is to be assigned a noncompensable rating.  The Board considered the Veteran's reports of popping, pain, hearing loss, tinnitus, occasional leakage, and occasional dizziness with unsteady gait, which are documented in the April 2008 and December 2008 VA Examination Reports, as well as the Veteran's April 2009 statement and elsewhere throughout the record.  The Veteran's hearing loss and tinnitus are contemplated by the compensation the Veteran is receiving for those service-connected disabilities under Diagnostic Codes 6100 and 6260.  Moreover, the Veteran's occasional dizziness with unsteady gait appears to be was attributed to the Veteran's possible Meniere's disease, for which a service connection claim has twice been referred to the AOJ.  See May 2008 record from Dr. D. C. and December 2008 VA examination report.  However, in an August 2008 letter, Dr. L. C. stated that the Veteran's pain, popping and pressure sensation and intermittent drainage were related to his history of a traumatic left tympanic membrane rupture, and suggested his dizziness was possibly related to it as well.  To the extent that these symptoms of pain, popping and pressure sensation, intermittent drainage, and dizziness may be related to the Veteran's perforated tympanic membrane, they do not appear to be contemplated by the rating criteria and can therefore be deemed to be "an exceptional or unusual disability picture."

The inquiry under Thun does not end there, however.  The next question posed is whether this unusual disability picture presents "such related factors as marked interference with employment or frequent periods of hospitalization."  The Board interprets this phrase to mean that although the unusual disability picture presented is not necessarily limited to that of "marked interference with employment or frequent periods of hospitalization," it must at least as likely as not present a disability picture similar in nature or severity to at least one of those two enumerated factors.  

The Board finds that the evidence does not show that such requisite related factors, including those enumerated in Thun, are present.  Specifically, at no time during the period on appeal does the evidence show that the Veteran has been hospitalized for his perforated tympanic membrane.  Although the Veteran reported that his perforated membrane restricted his available job opportunities in past years, there is no evidence that the disability resulted in marked interference with the Veteran's past employment.  See April 2009 statement.  Rather, the Veteran's statement only indicates that his sources of employment were narrowed because of his diminished balance which required the avoidance of heights.  He has not asserted, nor does the evidence show, that the symptomatology of his perforated tympanic membrane - pain, popping and pressure, intermittent drainage, and dizziness - resulted in marked interference with his employment in home and retail automotive sales.  

The Board further finds that such related factors did not present a disability picture similar in nature or severity to marked interference with employment or frequent periods of hospitalization.  In that regard, the Veteran also reported that he exercised precaution when swimming or flying, and that flying caused pain in his ears.  See December 2008 VA examination report.  The Veteran's reports in this regard are akin to discomfort and inconvenience with engaging in those activities, given that his reports suggest the Veteran was still able to participate in them.  However, discomfort and inconvenience do not rise to a level of severity similar in degree to marked interference with employment and frequent hospitalizations.  This conclusion is consistent with the December 2008 VA examiner's finding that the Veteran's tympanic membrane with scarring did not affect his usual daily activities.  Although the Veteran disagreed with the December 2008 VA examiner's finding in that respect, his response was that he lived with the discomfort for 40 years.  See April 2010 statement.  Discomfort caused by a disability is not exceptional or unusual, whereas marked interference with employment or frequent hospitalizations is and suggests a higher degree of functional impairment.  Thus, the Board finds that the second Thun element is not met.

As related factors similar in nature or degree to frequent hospitalizations or marked interference with employment have not been shown, the Board finds no basis to disturb the February 2016 determination of the Acting Director of the Compensation Service.  Thus, an extraschedular evaluation for perforated left tympanic membrane is not warranted.


ORDER

Entitlement to an extraschedular rating for a perforated left tympanic membrane with residual scarring is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


